Case: 13-3035    Document: 10    Page: 1   Filed: 03/04/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                 TREVOR L. DUNBAR,
                     Petitioner,

                            v.
        UNITED STATES POSTAL SERVICE,
                  Respondent.
                __________________________

                        2013-3035
                __________________________

    Petition for review of the Merit Systems Protection
 Board in case no. SF0752090788-B-1.
                __________________________

                      ON MOTION
                __________________________

   Before NEWMAN, LOURIE, and REYNA, Circuit Judges.
 PER CURIAM.

                       ORDER

     The United States Postal Service moves for dismissal
 of the appeal as untimely.

     The Merit Systems Protection Board issued its final
 order on May 24, 2011, and the order was subsequently
Case: 13-3035       Document: 10   Page: 2     Filed: 03/04/2013




 TREVOR DUNBAR V. USPS                                       2

 sent to Mr. Dunbar. The order was returned to the
 MSPB, and Mr. Dunbar requested that another copy be
 sent to him. The MSPB sent a second copy of the final
 decision to Mr. Dunbar on July 19, 2012, via certified
 mail, which indicates receipt on July 24, 2012. On Octo-
 ber 9, 2012, more than 60 days after he received the copy
 of the final order, Mr. Dunbar filed his petition for review
 with the court.

     Our review of a Board decision or order is governed
 by 5    U.S.C.    § 7703(b)(1),    which     provides    that
 “[n]otwithstanding any other provision of law, any peti-
 tion for review must be filed within 60 days after the date
 the petitioner received notice of the final order or decision
 of the board.” This filing period is “statutory, mandatory,
 [and] jurisdictional.” Monzo v. Dep't of Transporta-
 tion, 735 F.2d 1335, 1336 (Fed. Cir. 1984); see also Bowles
 v. Russell, 551 U.S. 205 (2007) (the timely filing of a
 notice of appeal in a civil case is a jurisdictional require-
 ment that cannot be waived).

     Because Mr. Dunbar’s petition was not received with-
 in 60 days of the date he received the Board's decision, we
 must dismiss his petition as untimely.

     Accordingly,

     IT IS ORDERED THAT:

     (1) The motion to dismiss is granted.

     (2) All pending motions are moot.

     (3) Each side shall bear its own costs.
Case: 13-3035   Document: 10   Page: 3   Filed: 03/04/2013




 3                             TREVOR DUNBAR V. USPS


                                 FOR THE COURT
                                  /s/ Jan Horbaly
                                 Jan Horbaly
                                 Clerk

 Issued As A Mandate: March 4, 2013



 s24